ANODES FOR LITHIUM-BASED ENERGY STORAGE DEVICES, AND METHODS FOR MAKING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 11/29/2022:
Non-elected claims 1, 5, 7, and 9-11 have been amended; claim 4 has been canceled. No new matter has been entered.
Claim 14 has been amended; claim 21 has been added. No new matter has been entered.
Previous claim objection has been withdrawn.
Previous rejections under 35 USC 103 have been upheld.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Cho does not teach or suggest a storage layer substantially free of nanostructures. In fact, the intended purpose of Cho is to grow a storage layer on CuO nanostructures. The title of Cho includes "Si Film Electrodes Grown on Current Collectors with CuO Nanostructures." The Abstract describes the CuO nanostructures as being "well-formed." The well-formed CuO nanostructures result in nanostructures in the Si films: "The Si films showed some mutually agglomerated Si clusters." P. 9304, col. 1, ¶ 2. One of ordinary skill in the art would not look to Cho to fabricate a device with a continuous porous lithium storage layer "substantially free of nanostructures." 
Xiao fails to cure the defect of Cho. Xiao does not teach or suggest a storage layer overlaying a metal oxide layer, where the storage layer is "substantially free of nanostructures".”
The Examiner respectfully traverses. The claim language states “substantially free” which indicates that it is not entirely free of nanostructures. Indeed, page 5, lines 19-25 state: “In some embodiments, the continuous porous lithium storage layer is considered "substantially free" of nanostructures when the anode has an average of fewer than 10 nanostructures per 1600 square microns (in which the number of nanostructures is the sum of the number of nanowires, nanopillars, and nanotubes in the same unit area), such nanostructures having an aspect ratio of 4:1 or higher. Alternatively, there is an average of fewer than 1 such nanostructures per 1600 square micrometers. As noted below, the current collector may have a high surface roughness or the surface layer may include nanostructures, but these features are separate from the continuous porous lithium storage layer.”
Therefore, the claim language and the specifications clearly state that there are nanostructures still present on the surface and not entirely free. “Substantially” is very broad and as such the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). 
The Applicant discloses: “Furthermore, one of ordinary skill in the art would have no motivation or suggestion to combine Brown with Cho. The intended purpose of Cho is to grow a storage layer on CuO nanostructures. Substituting titanium oxide for CuO would defeat the intended purpose of Cho. The proposed modification cannot render a reference unsatisfactory for its intended purpose. MPEP § 2143.01(V). Additionally, Brown describes using the titanium oxide as a cathode material, not an anode material. ¶ [0003].”
The Examiner respectfully traverses. The Applicant has provided no explanation as to how substituting titanium oxide for CuO would defeat the intended purpose of Cho. Further, claim 26 discloses for either a cathode or an anode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (J. Nanosci. and Nanotech., 14, (2014), 9300-9306) and further in view of Xiao et al. (US 2015/0180023 A1).
Regarding claims 14, 16, 18, Cho et al. teach an anode for an energy storage device comprising (Abstract and Introduction): a current collector comprising a metal oxide layer (Abstract and Experimental disclose forming CuO nanostructures on a Cu foil for a current collector.); a continuous porous lithium storage layer overlaying the metal oxide layer (Abstract, Experimental, and page 9304, 2nd paragraph disclose amorphous silicon films grown on CuO collectors.). 
Cho et al. do not specifically disclose that the continuous porous lithium storage layer is substantially free of nanostructures. However, the claim language states “substantially free” which indicates that it is not entirely free of nanostructures. Indeed, page 5, lines 19-25 state: “In some embodiments, the continuous porous lithium storage layer is considered "substantially free" of nanostructures when the anode has an average of fewer than 10 nanostructures per 1600 square microns (in which the number of nanostructures is the sum of the number of nanowires, nanopillars, and nanotubes in the same unit area), such nanostructures having an aspect ratio of 4:1 or higher. Alternatively, there is an average of fewer than 1 such nanostructures per 1600 square micrometers. As noted below, the current collector may have a high surface roughness or the surface layer may include nanostructures, but these features are separate from the continuous porous lithium storage layer.”
Therefore, the claim language and the specifications clearly state that there are nanostructures still present on the surface and not entirely free. “Substantially” is very broad and as such the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). 
However, Cho et al. do not teach a first supplemental layer overlaying the continuous porous lithium storage layer, the first supplemental layer comprising silicon nitride, silicon dioxide, silicon oxynitride, or a first metal compound; and a second supplemental layer overlaying the first supplemental layer, wherein the second supplemental layer is characterized by a composition different than the first supplemental layer composition, and comprising silicon dioxide, silicon nitride, silicon oxynitride, or a second metal compound, wherein one of the first supplemental layer or the second supplemental layer comprises titanium dioxide and has a thickness in a range of about 2 nm to about 50 nm.
Xiao et al. disclose an electrode for an electrochemical cell comprising a multifunctional hybrid protective coating system formed over the electroactive material (Abstract). The coating system comprises a first supplemental layer comprising silicon nitride, silicon dioxide, silicon oxynitride, or a first metal compound (Claim 1 discloses a first oxide-based coating. Claim 3 discloses the first oxide-based coating can comprise titanium dioxide and silicon dioxide. Further, aluminum oxide is optional.); and a second supplemental layer overlaying the first supplemental layer, wherein the second supplemental layer is characterized by a composition different than the first supplemental layer composition, and comprising silicon dioxide, silicon nitride, silicon oxynitride, or a second metal compound (Claim 1 discloses a second coating disposed over the first oxide-based coating. Claim 4 discloses the coating can be a nitride-based coating. Paragraph 0077 discloses various metal nitrides such as TiN, VN, or AlN.), wherein one of the first supplemental layer or the second supplemental layer comprises titanium dioxide (Claim 3 discloses the first oxide-based coating can be comprised of titanium dioxide.) and has a thickness in a range of about 2 nm to about 50 nm (Paragraphs 0044-0045 disclose both coatings are ultrathin coatings with a thickness 5-100nm each.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho with Xiao in order to suppress formation of gases within the electrochemical cell and also minimize formation of solid electrolyte interface (SEI) layers on the electrode to improve battery performance.
Regarding claim 19, the combination of Cho and Xiao et al. teach the anode of claim 14. Cho et al. teach wherein the continuous porous lithium storage layer comprises at least 85 atomic % amorphous silicon (Experimental and page 9304, 2nd paragraph disclose amorphous silicon films which would inherently be 100 atomic % silicon.). However, Cho et al. do not teach wherein the lithium storage layer has a density in a range of 1.1 g/cm3 to 2.2 g/cm3.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (J. Nanosci. and Nanotech., 14, (2014), 9300-9306) and further in view of Xiao et al. (US 2015/0180023 A1) and further in view of Fan et al. (US 2019/0058198 A1).
Regarding claim 15, Cho and Xiao et al. the anode of claim 14. Further, Xiao et al. teach wherein the first and second supplement layers have a thickness of about 2 nm to about 50 nm (Paragraphs 0044-0045 disclose both coatings are ultrathin coatings with a thickness 5-100nm each.). However, they do not teach wherein: (i) the first supplemental layer comprises substantially stoichiometric silicon nitride and (ii) the second supplemental layer comprises titanium dioxide.
Fan et al. teach a battery system with anti-corrosion protection (Abstract). Further, the battery can comprise an anti-corrosion layer (Fig. 2, element 110AB discloses anti-corrosion layers (first supplemental layer).) on top of the current collector (Fig. 2, element 100). Further, a safe layer (Fig. 2, element 120A/B discloses a safe layer (second supplemental layer) covers the anti-corrosion layer). The first or second anti-corrosion layers can comprise silicon nitride (Paragraph 0070) and the first or second safe layers (located on top of the first or second anti-corrosion layers) can comprise titanium dioxide and/or aluminum oxide (Paragraph 0079 discloses titanium oxide and/or the like which can include aluminum oxide being that paragraph 0079 discloses the use of aluminum nitrides.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho and Xiao with Fan in order to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a high resistance gap that decreases a current flow between the current collector and an electrode of the battery.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (J. Nanosci. and Nanotech., 14, (2014), 9300-9306) and further in view of Xiao et al. (US 2015/0180023 A1) and further in view of Brown et al. (US 2004/0131943 A1).
Regarding claim 20, Cho and Xiao et al. teach the anode claim 14. However, they do not teach wherein the metal oxide layer comprises an oxide or nickel or an oxide of titanium and has a thickness of at least 0.01 µm.
Brown et al. teach an electrode, which comprises: a) an electrode active material; and b) a titanium current collector provided with an outer layer consisting essentially of titanium oxide in contact with the electrode active material (Claim 20). Further, the titanium oxide layer has a thickness from about 135 nm to about 240 nm (Claim 23 which converts to 0.135-0.240 µm.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho and Xiao with Brown in order to improve electrical performance.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  , new claim 21 recites that "the continuous porous lithium storage layer comprises amorphous silicon deposited by a PECVD process." Cho involves a 0.56 µm thick silicon layer sputter-deposited onto copper oxide nanostructures. P. 9301, col. 1, ¶¶ 5-6. Claim 21 involves silicon deposited by PECVD, which is not equivalent to sputtered silicon in performance. For example, in cycle life testing, all of Cho's Si sputtered examples perform poorly. An industry standard test is to measure cycle life in terms of cycles to 80% of initial charge capacity, sometimes referred to as 80% "state-of-health" or SOH. Referring to FIG. 8(b) of Cho, and even ignoring the large drop in charge capacity of the first couple cycles, Cho's 80% SOH is less than 15 cycles, sometimes less than 10 cycles. Even the check samples of the present application such as Anode 1 and Anode 4 (not having a supplemental layer) have far superior 80% SOH of about 350 cycles. The fundamental properties of the presently claimed PECVD- deposited silicon are different than the sputter-deposited silicon of Cho, and surprisingly yield much better performance as an anode for lithium-ion batteries. In this respect, the anode of claim 21 is non-obvious over Cho and Xiao.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729